Case 1:18-cV-11474-RI\/|B-.]S Document 38 Filed 12/17/18 Page 1 of 2 Page|D: 136

CooPE@WNSON

ATTORN EYS AT LAW

LoUIs NIEDELMAN
Certif'led by the N.J. Supreme Couxt as a Civil Trial Attomey

EMAIL: |niede|man@cooperlevenson.com

December 17, 2018

Via Electrom'c Filing

Magistrate Judge Joel Schneider

United States District Court - Camden Vicinage
Mitchell H. Cohen U.S. Courthouse

1 John F. Gerry Plaza

Camden, NJ 08101

l 125 Atlantic Avenue - 3rd Floor
Atlantic City, NJ 08401

Phone (609) 344-3161

Toll Free (800) 529-3161

Fax (609) 344-0939

www.cooperlcvenson . com

Direct Phone (609) 572-7474
Direct Fax (609) 572-7475

FILE NO. 59697/00006

Re: Board of Trustees of International Academy of Atlantic City Charter School vs. SABIS
Educational Systems, Inc./Springfield Education Management, LLC, et al

Civil Action No. 1:18-cv-1 l474-RMB/JS

Dear Judge Schneider:

I am in receipt of the letter of December 17, 2018 sent by attorney Sanu Dev complaining about
our conduct in responding to Your Honor’s previous Order compelling the production of documents on
behalf of my client, The International Academy of Atlantic City Charter School.

My client has exhaustively searched every paper and electronic resource for these documents.

We have delivered to Ms. Dev 1,556 Bates-Stamped pages of responsive material. We have
also enclosed Privilege Logs for those documents that We deem privileged. Today, We are resending a

disc With all of the 1,5 56 pages plus an updated Privilege Log.

We cannot produce what We do not have or cannot `locate.

Accordingly, our production has complied With Your Honor’s Court Order.

Thank you.

NEW JERSEY | DELAWARE | NEVAl)A | FLORlDA

Case 1:18-cV-11474-RI\/|B-.]S Document 38 Filed 12/17/18 Page 2 of 2 Page|D: 137

 

COOPER LEVENSON, P.A.

 
  
  

Judge Schneider
December 17, 2018
Page 2
Res g ~ ctl"ully yours,
is 's iedelman
LN/gc

cc: Sanmathi Dev, Esquire - via E-fz`ling
Your File #04910-31842

CLAC 4758822.1

